—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered December 1, 1998, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution’s summation did not constitute reversible *483error because the summation was responsive to arguments and. issues raised by the defense (see, People v Patillo, 282 AD2d 692, lv denied 96 NY2d 866; People v Draksin, 145 AD2d 500). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur..